DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 28 April 2022 is acknowledged and has been entered. 
	Status of the Claims
	Claims 1-14 have been withdrawn.
	Claims 15-23 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rendered vague and indefinite by the phrase “an herb extract comprising arnica montana and camphor terpene”. It is unclear if this phrase means any herb extract comprising (but not limited to and can include any number of additional ingredients) the two recited components arnica montana and camphor terpene. Alternatively, does the phrase meant that the herbal extract is an extract of the herb arnica montana which contains camphor terpene. It is unclear how an herbal extract can contain an herb such as arnica montana, in such a case it would not be an extract but the herb itself.


In order to expedited examination and to practice compact prosecution the claims as drafted are given their broadest reasonable interpretation. Thus, the claims are directed to a method of treating pain/inflammation by administration of a composition containing the recited ingredients, including CBD, menthol, camphor, arnica montana, etc., which are all known to have pain relieving properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag (US 2018/0284402) and the website document (available at https://sagerpharma.hu/salonpas#:~:text=The%20active%20ingredients%20in%20Salonpas,substances%20originally%20derived%20from%20plants) in view of Iannitti et al. (2016).
Hoag beneficially discloses natural topical and analgesic pain relief and anti-inflammation compositions and methods to reduce pain and inflammation. This disclosure also relates to the use of cannabinoid compounds in hydrophilic compositions comprised of synthetic and natural plant extract compounds that are multifunctional TRPM8 ion channel agonists, TRPA1 and TRPV1 ion channel antagonists, CGRP antagonists, COX-2 inhibitors and CB1 and CB2 antagonists. Hoag identifies several formulations that contain Hemp Oil Cannabidiol. Hoag teaches using cannabinoid compounds in hydrophilic compositions comprised of synthetic and natural plant extract compounds that are multifunctional TRPM8 ion channel agonists, TRPA1 and TRPV1 ion channel antagonists, CGRP antagonists, COX-2 inhibitors and CB1 and CB2 antagonists. Hoag further teaches a topical analgesic composition comprising at least one synthetic or natural plant extract TRPM8 agonist, at least one synthetic or natural plant extract that is a TRPA1 antagonist, and fixed plant seed oil containing Omega-3 fatty acids TRPV1 antagonists and a carrier. 
Hoag further teaches that TRPM8 is a thermosensitive receptor that detects cool temperatures, as well as several essential oil compounds including menthol. Menthol, in the form of peppermint essential oil, has been used since ancient times for pain relief, which is now known through the TRPM8 activation mechanism. 
Camphor, another essential oil component, is now known to exert analgesic effects probably through inhibition of TRPA1 and activation of TRPM8.
The website document beneficially teaches that the commercial pain relief patch Salonpas includes the active ingredients of menthol and camphor. Salonpas is a pain relief medicinal patch from Japan, recommended to alleviate pain in the joints, strains and sprains, lower back pain, and frozen shoulders Salonpas patch is a high quality Japanese product, developed by the Hisamitsu Company and was marketed in 1934. In Japan, in 90% of the cases, patches are used to relieve pain locally, and creams are used only in 7% of the cases. It can be concluded that in Japan 98 out of 100 consumers are familiar with the brand name Salonpas. The active ingredients in Salonpas are methyl salicylate, salicylate, menthol menthol and tocopher tocopherol acetate acetate (vitamin E), and camphor. camphor. The active ingredients edients are the extract of natural substances substances originally derived from plants. Menthol and camphor have an impact on the receptors in the skin reacting to touch, pressure, pain, heat and cold, and they induce some pleasant cool feeling. Besides the non-steroidal antiinflammatory effect, the mechanism of Salonpas to the skin results in the effect to alleviate pain, relax muscles and improve the circulation of blood.
Iannitti et al. beneficially disclose that Arnica montana has been widely used as a homeopathic remedy for the treatment of several inflammatory conditions in pain management and postoperative settings. Arnica montana is more effective than placebo when used for the treatment of several conditions including post-traumatic and postoperative pain, edema, and ecchymosis. However, its dosages and preparations used have produced substantial differences in the clinical outcome. Cumulative evidence suggests that Arnica montana may represent a valid alternative to non-steroidal anti-inflammatory drugs, at least when treating some specific conditions.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include arnica montana along with camphor and menthol, known ingredient in commercial pain-relief creams, within the composition for pain treatment taught by Hoag based upon the beneficial teachings provided by Iannitti et al. with respect to well-known pain treatment effects of arnica montana. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose of pain/inflammation management.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.
	The claimed method of treating pain and/or inflammation is merely applying a composition containing various ingredients known to be used in pain-relief creams. 
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate effective dose of an active ingredient and relative porportions of constituent compoents and/or employing one or more commonly-employed adjuvants/excipients suitable for topical applications) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
It would appear that Applicant’s invention is predicated on an unexpected result “synergistic effects of Hemp Cannabidiol combined with Menthol to provide clinically significant reductions in musculoskeletal pain”, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  


Response to Arguments
Applicant’s amendments/arguments, with respect to indefiniteness rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of the previous Office action have been withdrawn. Though the amendments have introduced some new indefiniteness rejections, set forth above.
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant asserts that nothing in the combination of cited references teaches the present invention as claimed. For example, Hoag teaches against the present invention, stating "camphor is not suited for use as an analgesic compound in this present disclosure because it also causes a warm and hot sensation through TRPV1 and TRPV3 activation." Hoag, [0008]. Furthermore, each and every example of Hoag requires the presence of: (1) at least one TRPM8 agonists selected from methyl salicylate, Borneol, 1,8-Cineole; and (2) one or more TRPA-1 antagonists, specifically, Omega-3 essential fatty acids for skin penetration and anti-inflammatory activity. Neither of these required components in Hoag are found in the present invention. Unlike the teachings of Hoag, the present invention achieves the results of the composition of the present invention with a reasonable expectation of success with camphor in the composition. The art of Hoag is combined with Salonpas, which fails for the same reason as Hoag, as the formulation requires the presence of methyl salicylate, which is a well-known topical irritant and would be contra indicated for topical and other use and fails to teach inclusion of camphor against the clear teachings of Hoag. Finally, Hoag and Salonpas are combined with Lannitti, which merely teaches that arnica could potentially have some homeopathic effects, however, the same art teaches that arnica has anti-bacterials and anti-protozoan activity (citing Karizo 1984), anti- coagulant activity (Baillargeon et al, 1933), which could easily account for the reduction in pain, rather than binding pain receptors. Moreover, the amounts of arnica used in homeopathic amounts. In the present invention, the amount of arnica is typically between about 0.1 - 5.0 weight percent. Thus, the combination of Hoag, Salonpas, and Lannitti fails because it teaches against the inclusion of camphor (Hoag), requires the presence of methyl salicylate (Salonpas), and teaches using an amount of arnica that is "almost non-existent" (Lannitti). 
This is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The fact that the prior art has additional ingredients is irrelevant unless the claims exclude those ingredients. The claims as currently drafted employ a compostion that “comprises”, which means that the composition can contain any number of additional ingredients. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pain reduction by binding pain receptors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to the amount of arnica montana (extract?) within the applied composition, this is only relevant for claim 23, which recites amounts. It is unclear if Applicant is asserting that this amount is critical (see MPEP 2144.05(III)(A)). Otherwise, determining the optimum amount of an active component would be routine optimization and well within the purview of the skilled practitioner. 
It would appear that Applicant has shown a particularly promising pain relief/anti-inflammatory results with a specific combination of component ingredients, e.g., claim 23(?). It this is the case this could be secondary considerations as evidence of unexpected/surprising results. However, with respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Since it would appear that Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claims are allowed.
Page 8 of 9 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655